C. A. 9th Cir. Certiorari granted limited to Questions 1(a), (b), and (c) presented in the petition, which read as follows:
“1. With respect to a commodity which is not only made and sold in one state alone but is only salable and usable in that state, does the fact that it is used in an instrumentality of commerce such as a highway supply the necessary requirements, by itself and as a matter of law
“ (a) Of the anti-discrimination clause of the Robinson-Patman Act that the discriminatory sale be by a 'person engaged in commerce, in the course of such commerce/ that 'either or any of the purchases involved . . . [be] in commerce/ and that the 'effect . . . may be substantially to lessen competition or tend to create a monopoly in any line of commerce’?
“(b) Of Section 3 of the Clayton Act that the tying conduct be that of a 'person engaged in commerce, in the *989course of such commerce’ and that ‘the effect . . . may be to substantially lessen competition or tend to create a monopoly in any line of commerce’ ?
“(c) Of Section 7 of the Clayton Act that the acquisition by a ‘corporation engaged in commerce’ be of a corporation ‘engaged also in commerce,’ and that ‘the effect . . . may be substantially to lessen competition, or tend to create a monopoly,’ where the acquired corporation sold nothing in commerce and the product it made did not enter commerce?”